[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    _____________________________         FILED
                                                 U.S. COURT OF APPEALS
                                                   ELEVENTH CIRCUIT
                             No. 05-15010              August 3, 2006
                    _____________________________ THOMAS K. KAHN
                                                         CLERK
                          BIA No. A79-437-149


CESAR GEOVANNY DUQUE-SANTA,


                                               Petitioner,
     versus

U. S. ATTORNEY GENERAL,

                                               Respondent.

              _________________________________________

                  On Appeal for Review of an Order of the
                      Board of Immigration Appeals
              _________________________________________

                            (August 3, 2006)


Before EDMONDSON, Chief Judge, MARCUS and WILSON, Circuit Judges.


PER CURIAM:
             Cesar Geovanny Duque-Santa petitions this Court, through counsel,

for review of the order of the Board of Immigration Appeals ("BIA") affirming the

order of the immigration judge ("IJ") denying him asylum, withholding of

removal, and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment ("CAT"). We

dismiss his petition in part and deny it in part.

      Duque-Santa, a native and citizen of Colombia, alleged in his application

for asylum, withholding of removal, and CAT relief that he had suffered

persecution from the Revolutionary Armed Forces of Colombia (the "FARC") due

to his political opinion and membership in the Conservative Party and that he

feared for his life if he returned to Colombia. The IJ denied Duque-Santa's

application; and, on 1 June 2005, the BIA affirmed the IJ's denial. On 1 July 2005,

Duque-Santa filed a motion for reconsideration, arguing that the BIA failed to

consider correctly the current political and military conditions in Colombia and

repeating that he feared being killed by the FARC if he returned to Colombia. On

19 August 2005, the BIA denied Duque-Santa's motion for reconsideration. On 9

September 2005, Duque-Santa filed the instant petition for review of the BIA's 1

June 2005 order. In response, the government filed a motion to dismiss

Duque-Santa's petition for review, arguing that we lack jurisdiction to consider the

                                           2
BIA's 1 June 2005 order because Duque-Santa did not appeal this order in a timely

manner. In the alternative, the government asks for 45 days to file a response brief

if the motion to dismiss is denied.

      We review de novo whether we have subject matter jurisdiction. Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. See 8 U.S.C. §

1252(b)(1). The statutory time limit for filing a petition for review in an

immigration case is mandatory and jurisdictional. See Stone v. INS, 115 S.Ct.

1537, 1549 (1995).

      Duque-Santa should have filed his petition for review by 1 July 2005 to

appeal timely the BIA's 1 June 2005 order affirming the IJ's denial of asylum,

withholding of removal, and CAT relief. But Duque-Santa did not file the petition

with this Court until 9 September 2005. The filing of the motion for

reconsideration on 1 July 2005 did not suspend the finality of the underlying BIA

order and did not toll the review period. See id. Duque-Santa's petition is

untimely for the BIA's 1 June 2005 decision. Therefore, we lack jurisdiction to

consider those arguments; and we dismiss that portion of his petition for review.




                                          3
      The scope of our review is limited to the BIA's denial of Duque-Santa's

motion for reconsideration. But review of his brief on appeal shows that he makes

no arguments about the motion for reconsideration; instead, he contends that the IJ

erred in denying his request for asylum and withholding of removal. Because

Duque-Santa has failed to brief the denial of his motion for reconsideration, this

issue is abandoned; and we do not consider it. See Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2003) (stating that issue not raised on

appeal is abandoned). We deny Duque-Santa's petition for review of the denial of

the motion for reconsideration.

      DISMISSED IN PART; DENIED IN PART.




                                         4